      Case 3:20-cv-00133-JCH Document 148-1 Filed 08/24/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT


 JAKUB MADEJ,                                        CASE NO. 3:20-cv-00133-JCH
          Plaintiff,
                                                     JURY TRIAL DEMANDED
       vs.
                                                     AUGUST 24, 2020
 YALE UNIVERSITY et al.,
           Defendants.                               DECLARATION OF JAKUB MADEJ



      I, Jakub Madej, declare pursuant to 28 U.S.C. § 1746 as follows:

1.    My name is Jakub Madej. I make this declaration on personal knowledge. I represent
      Plaintiff in this case styled Madej v. Yale University et al., case no. 3:20-cv-00133.
2.    I execute this declaration to establish facts in support of Plaintiff’ Amended Cross-Motion
      to Compel Compliance and Appear at Deposition, and to certify compliance with Federal
      Rule and Local Rule 37.
3.    A subpoena was issued by the Clerk of Court on May 4, 2020 and commanded Mr.
      Raghavan to appear and testify on August 17, 2020 at 2:00 pm at 231 Hudson Street in
      New York, NY, 10013, as more fully appears from a copy of the attached subpoena.
      Document No. 144-4, pages 3-4.
4.    The subpoena was duly served on Mr. Keshav Raghavan on August 3, 2020 via certified
      mail directed to Mr. Raghavan’s residence in Stamford, Connecticut. At the time of
      service, the witness was tendered $86.00 as the fees required to be paid by 28 U.S.C.A. §
      1821.
5.    The place at which the witness was required to attend by the subpoena is not more than
      100 miles from the place he resides.
6.    On or about August 4, 2020, I served counsel for Defendant Yale University with a
      separate deposition notice, and a copy of the above-mentioned subpoena. A true copy of
      the notice received by counsel is docketed on the record as Document No. 144-4.
7.    At no time prior to the scheduled date and time for the deposition was any notice given
      that the deposition was to be called off or postponed.
      Case 3:20-cv-00133-JCH Document 148-1 Filed 08/24/20 Page 2 of 3



8.    I, as counsel for Plaintiff, spent approximately eight (8) hours preparing for the
      deposition.
9.    On August 17, 2020, I duly appeared at the place noticed for the deposition, which
      commenced promptly at 2:00 pm. No representative of Yale University was present. The
      witness was also not present.
10.   After waiting for 30 minutes for Mr. Raghavan, his counsel, or a representative of Yale
      Defendants, I contacted attorney Noonan via email and text message to determine if
      someone would appear for the deposition. A copy of this communication indicating the
      time when each attempt was made is attached to this affidavit as Exhibit A, pages 7-9. I
      received no response to the email or the text message.
11.   Mr. Noonan sent a separate message at 2:44 pm, stating that “[w]e will await a ruling
      from Judge Hall before that deposition is taken” and that neither he nor the witness would
      appear at the deposition. Exhibit A, page 10.
12.   At no point did attorney Noonan provide a reason for nonappearance, nor has he
      suggested postponing the deposition until a later time.
13.   The deposition was suspended at 3:00 pm due to witness’s non-appearance.
14.   On August 18, 2020, I contacted Mr. Noonan via letter to ask why the deponent did not
      appear. I have also attached an amended notice of deposition, noticing it for September 1,
      2020. I received no response to this letter.
15.   On August 19, 2020, Mr. Noonan declared that neither he nor Mr. Raghavan would not
      be appearing at the deposition at any time. Counsel claimed that he may have to undergo
      a surgery at that time, and professed that Mr. Raghavan has no relevant information to
      this case. Mr. Noonan did not suggest any alternative date for the deposition. I indicated
      in response that I will only rely on factual statements about Mr. Raghavan that are
      declared under oath. A true copy of this communication is attached to this Affidavit as
      Exhibit B.
16.   Because Defendants believe they are entitled to unilaterally decide who will be deposed,
      and who will not, the parties are unable, and will be unable, to reach an agreement
      without this Court’s intervention.
      Case 3:20-cv-00133-JCH Document 148-1 Filed 08/24/20 Page 3 of 3



17.   I estimate the reasonable expenses incurred in preparing for, traveling to, and attending
      the noticed deposition are $650. I will be billed this sum in connection with the
      deposition that did not occur as noticed.


      I declare under penalty of perjury that the foregoing is true and correct.


      Executed this 24rd day of August, 2020, in New York, NY.


                                                            Respectfully submitted,
                                                            /s/ Jakub Madej



                                                             Jakub         Digitally signed
                                                                           by Jakub Madej

                                                             Madej         Date: 2020.08.24
                                                                           13:48:25 -04'00'

                                                            Declarant’s digital signature
